DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 drawn to Claims 1-7, 9, and 14 in the reply filed on 30 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10-13, and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-11, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and thus dependent claims 2-7, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an actuating unit" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. The limitation is first established at the beginning of line 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Hiller (US 2015/0328573).
With regards to Claims 1-7, and 9 Hiller teaches:
A housing, part 12, a plurality of securing elements, part, a filter carrier, part 20, comprising at least one filter carrier element having at least one opening , between the webs parts 32, configured to receive a filter element, parts 30. At least one first fastening element and at least one second fastening element, parts 40, configured to separably fasten the filter carrier to respectively corresponding securing elements of the plurality of securing elements via positive engagement. An actuating unit, parts 34, 36, and 38, that is configured to separably fasten the filter carrier the hand-held power tool when actuated or aligned with the alignment 
The at least one first fastening element and at least one second fastening element are positioned at opposite end regions of the filter carrier. (See Hiller Fig. 5 and 6)
The filter carrier is arranged substantially along a housing axis of the housing of the hand-held power tool. 
The fastening elements are positive-engagement elements which latch to the hand-held power tool. (See Hiller Fig. 6 and Para. 16 and 30)
The first and second fastening elements, parts 40, of the filter carrier are integral with the actuating unit, parts 34, 36, and 38. (See Hiller Para. 16 and 30 and Fig. 3)
The actuating unit, parts 34, 36, and 38, is positioned on the filter carrier. (See Hiller Fig. 3)
The at least one first fastening element of the filter carrier is a latching element and the at least one second fastening element of the filter carrier is a positive-engagement element, also a latching element. (See Hiller Para. 16 and 30 and Fig. 3 and 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 2015/0328573) as applied above in the rejection of Claim 1 in view of Manfred et al. (EP 3 109 006).
With regards to Claim 14:
Hiller teaches:
A clip-on filter carrier for a hand-held power tool. 
Hiller does not teach:
The clip-on filter carrier has an outer surface that is configured such that in a mounted state the outer surface of the filter carrier is flush with an outer surface of the housing of the hand-held power tool.
Manfred teaches:
A filter carrier, part 25, which holds a filter, part 31, configured such that the filter carrier outer surface is flush with the hand-held tool outer surface, part 19. (See Manfred Espacenet Translation Para 33, 37-41 and Figure 1) 
It would have been obvious to one of ordinary skill in the art to modify the hand-held tool casing of Hiller to have an outer surface flush with the outer surface of the filter carrier as taught by Manfred paragraph 40 as this would provide a surface that is easy and comfortable to hold and would prevent buildup of material on the edge between the filter carrier and the housing of the hand-held tool. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BEA/Examiner, Art Unit 1776             

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779